Case 1:19-cv-00790-KLM Document 11 Filed 07/08/19 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00790-KLM

HOWARD COHAN,

        Plaintiff,

v.

KNOWLIFE DEVELOPMENTS, LLC, a Colorado Limited Liability Company,

        Defendant.


                                         JUDGMENT


       Pursuant to the offer of judgment served June 25, 2019, and the acceptance thereof

filed June 26, 2019, with proof of service, and in accordance with Federal Rule of Civil

Procedure 68, it is

       ORDERED that judgment is hereby entered for Plaintiff Howard Cohan and against

Defendant KnowLife Developments, LLC. Defendant will, on or before June 1, 2020, remedy

the valid barriers to accessibility identified in the Complaint that are readily achievable and

not subject to the safe harbor standard. In addition, the offer is exclusive of reasonable

attorneys’ fees, costs, and expenses to which Plaintiff may apply to the Court for, but to which

Defendant reserves the right to contest and challenge.

                DATED at Denver, Colorado this 8th day of July, 2019.


                                                   BY THE CLERK:
                                                  JEFFREY P. COLWELL, CLERK

                                            By:    s/L. Galera
                                                  L. Galera, Deputy Clerk
